DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .                                                                  Election/Restrictions
Applicant’s election without traverse of claims 1-15 in the reply filed on 7-14-2021 is acknowledged. Claims 16-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1-14-2021. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2, 8 & 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the angle" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examination the angle will be understood to be the Ɵ depicted in (Fig. 1) of the instant application. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
A.) Claim(s) 1-2, 6, & 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over M.E.B Jones (US-3,814,791, hereinafter Jones)Regarding claim 1, 	
A system for forming a nanofiber, the system comprising: 
a first automated track apparatus comprising a first rotating belt spanning at least two first rollers; 
a second automated track apparatus comprising a second rotating belt spanning at least two second rollers; and 
a vessel containing a nanofiber precursor material; 
wherein: 
the first rotating belt and the second rotating belt are disposed facing each other and define a contact point where the first rotating belt and the second rotating belt are in contact with each other or are at their closest point to each other; 
the first rotating belt, second rotating belt and contact point define an internal cavity where the first rotating belt and second rotating belt face each other at a distance from each other; 
the first automated track apparatus is adapted and configured to rotate the first rotating belt around the at least two first rollers and the second automated track apparatus is adapted and configured to rotate the second rotating belt around the at least two second rollers, such that the first rotating belt and the second rotating belt move in the same direction away from the contact point, towards the internal cavity; 
the vessel is adapted and configured to deliver the nanofiber precursor material to the contact point and 
the first rotating belt and the second rotating belt are adapted and configured to contact the nanofiber precursor material at the contact point such that the 
the vessel does not comprise an electrospinning nozzle; 
the nanofiber precursor material is not an electrospun material; and 
wherein, when the first rotating belt and second rotating belt move away from the contact point, the nanofiber precursor material is carried into the internal cavity and is elongated while moving through the internal cavity, thereby forming a nanofiber.
Jones teaches the following:
(Fig. 5) depicts the apparatus comprising a belt 37 being tensioned by two rollers. Accordingly, using an endless belt in place of a drum that is tensioned by two rollers, is understood to be disclosed. Noting, that a teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention, allows for the application of KSR if needed. 
(Col. 4, lines 16-19) teaches that roll 3 may be replaced by any appropriate means capable of supporting the foundation in the desired position, and while it, similarly, may be an endless belt. Highlighting, that (Fig. 5) depicts a belt 37 tensioned by two rollers. Accordingly, using an endless belt in place of a drum that is tensioned by two rollers, is understood to be disclosed. Noting that the case law for disclosed examples/ preferred embodiment / entire teaching / non-In re Susi, 169 USPQ 423)  Also, it has been held that a reference is not limited to its preferred embodiment, but must be evaluated for all of its teachings, including its teachings of non-preferred embodiments. (In re Burckel, 201 USPQ 67)
(Col. 3, lines 53-57) teaches that the polymeric material 4 is applied to the surface of the foundation and as the foundation emerges from the exit nip a pile is pulled between the foundation and the surface of roll 2, which provides the temporary anchorage referred to above. Noting, that in (Fig. 1) the application process is depicted as being accomplished with a nozzle or icing tip.
, e.), & f.) (Col. 3, lines 50-57) teaches that polymeric pile is fed into the nip of a pair of contrarotating rolls 2 and 3 rotating in the direction of the arrows. The polymeric material 4 is applied to the surface of the foundation and as the foundation emerges from the exit nip a pile is pulled between the foundation and the surface of roll 2, which provides the temporary anchorage referred to above. Noting, that (Col. 8, lines 6-7) teaches that depicted in (Fig. 4) is a means in which two continuous belts are implemented (as opposed to drums) with no backing surface being employed.
As noted above in limitation (c), (Fig. 1) depicts the application process as being accomplished with a nozzle or icing tip. 
As depicted in (Fig. 4), as the separation between the two continuous belts occurs it illustrates the precursor material adhering to both the first rotating belt and the 
There is no mention of the word electrospinning or electrospinning nozzle. As such, it is understood that the object labeled with reference character 4 is not an electrospinning nozzle. Furthermore, since there is no mention of electrospinning or electrospinning nozzles it is understood that there is no motivation or reason to do so. 
(Col. 5, lines 29-44) teaches various kinds of polymeric material that may be utilized, including thermosetting systems. However, electrospun material is not mentioned. Accordingly, since there is no mention of implementing electrospun material it is understood that there is no motivation or reason to do so. 
(Col. 3, lines 62-71) teaches that depicted in (Fig. 2) is the sequence at the exit nip in greater detail. As depicted, the polymer is shown emerging from the nip at A in a tacky state and adhering to the foundation sheet 1 and to the surface of roll 2. As the distance between the foundation and roll surfaces progressively increases stringing of the polymer occurs (stage BC) during which cure hardening of the polymer is also being effected in a manner appropriate to the material. (Col. 8, lines 6-7 & 16-21) teaches that depicted in (Fig. 4) is a means in which two continuous belts are implemented (as opposed to drums) with no backing surface being employed. (Col. 8, lines 16-21) teaches as two layers of cloth were then progressively separated and were held at an appropriate distance apart while the rubber hardened until it would break to give two surfaces, as shown, which were 
Regarding claim 2, 	
Wherein the angle defined by the first automated track apparatus, the contact point and the second automated track apparatus ranges from 0° to about 180°.
Jones teaches the following:
As depicted in (Fig. 1) at the point of contact and the two surfaces make an that is  0°. Depicted in (Fig. 5) the angle made at the point of contact and the two surfaces is a non-zero angle that is less than 90°.
Regarding claim 3, 	
Wherein the vessel comprises a nozzle adapted and configured to deliver the nanofiber precursor material to the contact point through a method selected from the group consisting of dripping, spraying, pouring, brushing, electrospraying, and injecting.
Jones teaches the following:
As depicted in (Figs 1 & 4) of Jones that the nozzle is understood to be “spraying” the precursor material. 
Regarding claim 5, 	
Wherein the vessel and nozzle are adapted and configured to deliver the nanofiber precursor material to the contact point by delivering the nanofiber 
Jones teaches the following:
(Fig. 1 & Fig. 5) depicts the nozzle, at a point "upstream" from the contact point allowing for the precursor material to be carried to the contact point as the first and/or second rotating belts move.
Regarding Claim 6,
Wherein the vessel is a reservoir adapted and configured to allow the first rotating belt, second rotating belt or both, to contact the nanofiber precursor material such that an amount of nanofiber precursor material adheres to the rotating belt and carries it to the contact point as the first and second rotating belts move
Jones teaches the following:
(Fig. 1 & Fig. 5) depicts the nozzle, at a point "upstream" from the contact point allowing for the precursor material to be carried to the contact point as the first and/or second rotating belts move.
Regarding claim 11-12,
Wherein at least one parameter of the first automated track apparatus and the second automated track apparatus selected from the group consisting of the 
Wherein the first rotating belt and the second rotating belt both move at a speed ranging from about 0.1 cm/min and about 3 m/s.
Jones teaches the following:
(Col. 4, lines 5-11) teaches a surface corresponding to that of drum 2 which is capable of moving at the speed and in the direction that it is desired. (Col 8, lines 72) teaches that the curing belt 37 is P.T.F.E. speed 1.44 ft. / min. (Col. 9, lines 29-30) teaches that a faster belt speed-2.1 ft./min. Where, 1.44 ft. / min is 43.89 or ~43.9 cm / min and 2.1 ft. / min is 64.00 cm/min, for a range of 43.89 or ~43.9 cm/min to 64.00 cm/min, which falls within the range given. Accordingly, it is understood that the rotating belt movement speed is on parameter that is independently modifiable. Noting, that the use of an independently modifiable rotating belt movement speed in the contact surface (belt or drums) versus the curing belt is nothing more than the application a known technique to a known device (method, or product) ready for improvement to yield predictable results. 
Regarding claim 13,
Wherein the first rotating belt and the second rotating belt independently comprise at least one of the following: 
(a) at least one material selected from the group consisting of rubber, plastic, ceramics, and metals; 
(b) a patterned textured surface independently selected from the group consisting of sponges, holes, brushes, bristles, and pillars.
Jones teaches the following:
(Col. 8, lines 72) teaches that the curing belt 37 is P.T.F.E, coated with a glass cloth. Accordingly, implementing P.T.F.E, coated with a glass cloth for any of the belts utilized is understood to be the simple substitution of one known element for another to obtain predictable results, allows for the case law corresponding to KSR to be cited, "A person of ordinary skill has good reason to pursue the known option within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." KSR int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385 (2007). Alternatively, the case law for known material in the art may also be recited.
Noting that only one of options from either group of limitations needed to be meet.
B.) Claim(s) 4, are rejected under 35 U.S.C. 103 as being unpatentable over Jones, in view of Vernon et al.  (US-3,907,478, hereinafter Vernon), 
Regarding claim 4,
Wherein the vessel and nozzle define a vertical axis aligned perpendicularly to the ground, wherein the contact point is aligned along the vertical axis, directly below the nozzle

 polymeric material deposition device is depicted to be upstream, noting the case law for the rearrangement of parts may have been recited to remedy the differences. In analogous art for the production of synthetic fibers, such as polypropylene fibers, manufactured in a form in which the fibers are of regular dimensions and substantially free from whiskery appendant fibrils, by a controlled fibrillation method, Vernon suggests details regarding the implementation of a slot die aligned to drop polymer material at the contact point of a pair nip rollers, and in this regard Vernon teaches the following:
(Col. 6, lines 50-56) teaches that in the first stage (A), a slot die extruder 1 provides a web 2 of molecularly-orientable organic polymer com position at a temperature above its crystalline melting point, which is fed between the nip formed between a roller 3 having closely-spaced, parallel surface ridges and a smooth-surfaced backing roller 4. Highlighting, that the slot die extruder (nozzle) is directly above nip contact point, allowing for the polymer melt to be poured into the contact point of the nip roller. With the two constituents defining a vertical axis, in which that two constituents are aligned perpendicularly to the ground.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method and apparatus for fibers comprising passing uncured epoxide resin between a set of belts that come to a nip, separating the resin from the surface at a point past the nip, at which it is capable of In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). Shifting the location of an element would not have modified the operation of device. In re Kuhle, 526 F.2d 553, 188 USPQ7 (CCPA 1975). The particular placement of an element was held to be obvious.  It has generally been recognized that to shift location of parts when the operation of the device is not otherwise changed is within the level of ordinary skill in the art, In re Japikse, 86 USPQ 70; In re Gazda, 104 USPQ 400. Jones / Vernon discloses the claimed invention except for the rearrangement of the slot die such that it sits above and is vertically aligned with a nip roller contact point. It would have been obvious to one having ordinary skill in the art at the time the invention was made to rearrange the slot die such that it sits above and is vertically aligned with a nip roller contact point, since it have been held that a mere rearrangement of element without modification of the operation of the device involves only routine skill in the art. One would have been motivated to rearrange the slot die such that it sits above and is vertically aligned with a nip roller contact point for the purpose of reducing the amount of travel time it takes to reach the nip rollers and reduce waste from alignment issues. 
C.) Claim(s) 7-8, are rejected under 35 U.S.C. 103 as being unpatentable over M. Jones (US-3,814,791, hereinafter Jones), and in further view of Vince Beachly (WO-2016/172,531 hereinafter Beachly)
Regarding claim 7, 	
Further comprising a collection rack disposed within the internal cavity, distal to the contact point, adapted and configured to remove the nanofiber from the first and second rotating belts.
Regarding Claim 7, Jones teaching the invention as claimed. Jones is silent on the collection mechanism. In analogous art for system and process for manufacturing nanofibers that integrate a post-drawing process, Beachly suggests details regarding the placement implementation of a collection rack for the fibers downstream from their production site, and in this regard Beachly teaches the following:
([0005]) teaches that the system may also include a collection rack inside the collection compartment for removing a fiber. ([0037]) teaches that due to the motion of the angled collection surfaces 201 and 202, successively formed fibers are aligned, spaced apart from one another and elongated within the collection compartment, and finally collected. In one embodiment, the formed fibers can be removed from the collection compartment 206 into the collection rack 205

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method and apparatus for fibers KSR int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385 (2007). 

Regarding claim 8, 	
Wherein the distance between the first rotating belt and the second rotating belt at the point where the collection rack removes the nanofiber is greater than about 1 cm.
Regarding Claim 8, Jones teaching the invention as claimed. In addition, (Col. 3, lines 66-72) in conjunction with (Fig. 2) depicts and teaches that as the polymer progress through the nip, stringing of the polymer occurs, with point C being the furthest distance the fiber reaches, with the distance between the belt / roll being understood to regulate the size of the fiber produced. Accordingly, it is understood that if a collection 
 ([0039]) teaches that the top roller 301 may be moved to adjust the initial nanofiber length L (in FIG. 2) when a fiber enters the deposition area. Similarly, the bottom roller 303 may be moved to adjust the final position, which affects the angle of the track Θ as well as the draw ratio or total elongation ([0041]) teaches that the draw ratio measures the extent of elongation, and may be determined by the ratio of longest distance between the two tracks 201 and 202 in the collection compartment (i.e., LI) and the initial length L. Furthermore, as depicted in (Fig. 2 and Fig. 8) the length of the fiber produced is greatest as the separation increase.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method and apparatus for fibers comprising passing uncured epoxide resin between a set of belts that come to a nip,  separating the resin from the surface at a point past the nip, at which it is capable of fibrillation, so that fibers are formed in the resin, effecting cure of the fibers to stabilize them, and detaching the adherent fibers from the surface of Jones. By optimizing the collection rack distance, as taught by Beachly. Highlighting, implementation of optimized collection rack distance provides a means for tailoring the length of fiber produced, ([0041], Fig. 2).  In re Boesch, 205 USPQ 215 (CCPA 1980).  In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977) A particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation.  Jones / Beachly discloses the claimed invention except for the optimal placement for a fiber collection mechanism (rack).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to optimize the placement for a fiber collection mechanism (rack), since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. One would have been motivated to optimize the placement for a fiber collection mechanism (rack) for the purpose of collecting fibers of a desired length, (Col. 3, lines 66-72, & Fig. 2). 
D.) Claim(s) 9-10, are rejected under 35 U.S.C. 103 as being unpatentable over M. Jones (US-3,814,791, hereinafter Jones), and in further view of Wikipedia’s Article on Conveyor Belts (Conveyor Belt, 2017, hereinafter WACB)
Regarding claim 9-10, 	
Wherein the first automated track apparatus and the second automated track apparatus are independently selected from the group consisting of a motor- powered belt driven system and a manually operated belt driven system.
Wherein the first rotating belt is driven by at least one of the at least two first rollers and the second rotating belt is driven by at least one of the at least two second rollers.
Regarding Claim 9-10, Jones teaching the invention as claimed, in addition to showing what appears to be a motor-belt driving system for the right most wheel in (Fig. 5). Jones is silent on the driving mechanism for the belt or drums. Jones is silent on details regarding the conveyor belt system including the drive system. In analogous art for a conveyor belt systems, WACB suggests details regarding structure and operational details about conveyor belt systems, including details on the driving mechanisms, and in this regard teaches the following:
(Abstract) teaches A belt conveyor system consists of two or more pulleys (sometimes referred to as drums), with an endless loop of carrying medium—the conveyor belt—that rotates about them. One or both of the pulleys are powered, moving the belt and the material on the belt forward. The powered pulley is called the drive pulley while the unpowered pulley is called the idler pulley.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method and apparatus for fibers comprising passing uncured epoxide resin between a set of belts that come to a nip,  separating the resin from the surface at a point past the nip, at which it is capable of fibrillation, so that fibers are formed in the resin, effecting cure of the fibers to stabilize E.) Claim(s) 14-15, are rejected under 35 U.S.C. 103 as being unpatentable over Jones as applied above to claim 1, and in further view of Zhang et al. (Centrifugal Spinning: An Alternative Approach to Fabricate Nanofibers at High Speed and Low Cost, 2014, hereinafter Zhang)
Regarding claim 14
Wherein the vessel comprises a centrifugal spinning apparatus adapted and configured to rotate and extrude nanofiber precursor material towards the contact point between the first rotating belt and the second rotating belt.
Regarding Claim 14, Jones teaching the invention as claimed, in addition to showing what appears to be a motor-belt driving system for the right most wheel in (Fig. 5). Jones is silent on the driving mechanism for the belt or drums. Jones is silent on 
(Abstract) teaches that electrospinning is the most used method for producing nanofibers. However, the wide-spread commercial use of electrospinning is limited mainly due to its low production rate….Centrifugal spinning is an alternative method for producing nanofibers from various materials at high speed and low cost. In centrifugal spinning, the spinning fluid is placed in a rotating spinning head. When the rotating speed reaches a critical value, the centrifugal force overcomes the surface tension of the spinning fluid to eject a liquid jet from the nozzle tip of the spinning head. The jet then undergoes a stretching process and is eventually deposited on the collector, forming solidified nanofibers. Highlighting, (Pg. 679-680) depicts a melt blowing nozzle, another possible alternative and (Pg. 686 & 688) depicts a centrifugal spinning device and nozzle (spinning head).  Noting, that if needed the case law for the rearrangement of parts may be implemented reading any discrepancies with the position of the centrifugal spinning apparatus and the contact point.
The same case law, rejection rationale and analysis that was used previously for claim 1, can be applied here and should be referred to for this claim as well.
Regarding Claim 15,
Wherein the centrifugal spinning system is oriented such that the rotational axis of the centrifugal spinning system is oriented vertically.
Regarding Claim 15, Jones teaches what is detailed above. Jones is silent on the centrifugal spinning system is orientation being vertical. In analogous art for the fabrication of nanofibers, Zhang teaches alternative methods to electrospinning fibers, in particular centrifugal spinning, and in this regard Zhang teaches the following:
As mentioned above in claim 14, (Pg. 679-680) depicts a melt blowing nozzle, another possible alternative and (Pg. 686 & 688) depicts a centrifugal spinning device and nozzle (spinning head). Highlighting, (Pg. 688) shows the centrifugal spinning system to be oriented vertically with the ground and substrate.  Noting, that if needed the case law for the rearrangement of parts may be implemented reading any discrepancies with the position and orientation of the centrifugal spinning apparatus and the contact point.
The same case law, rejection rationale and analysis that was used previously for claim 1, can be applied here and should be referred to for this claim as well.

A II.) Claim(s) 1-2, are rejected under 35 U.S.C. 103 as being unpatentable over Vince Beachly (WO-2016/172,531 hereinafter Beachly) and in further view of Zhang et al. (Centrifugal Spinning: An Alternative Approach to Fabricate Nanofibers at High Speed and Low Cost, 2014, hereinafter Zhang)Regarding claim 1, 	
A system for forming a nanofiber, the system comprising: 
a first automated track apparatus comprising a first rotating belt spanning at least two first rollers; 
a second automated track apparatus comprising a second rotating belt spanning at least two second rollers; and 
a vessel containing a nanofiber precursor material; 
wherein: 
the first rotating belt and the second rotating belt are disposed facing each other and define a contact point where the first rotating belt and the second rotating belt are in contact with each other or are at their closest point to each other; 
the first rotating belt, second rotating belt and contact point define an internal cavity where the first rotating belt and second rotating belt face each other at a distance from each other; 
the first automated track apparatus is adapted and configured to rotate the first rotating belt around the at least two first rollers and the second automated track apparatus is adapted and configured to rotate the second rotating belt around the at least two second rollers, such that the first rotating belt and the second rotating belt move in the same direction away from the contact point, towards the internal cavity; 
the vessel is adapted and configured to deliver the nanofiber precursor material to the contact point and 
the first rotating belt and the second rotating belt are adapted and configured to contact the nanofiber precursor material at the contact point such that the 
the vessel does not comprise an electrospinning nozzle; 
the nanofiber precursor material is not an electrospun material; and 
wherein, when the first rotating belt and second rotating belt move away from the contact point, the nanofiber precursor material is carried into the internal cavity and is elongated while moving through the internal cavity, thereby forming a nanofiber.
Beachly teaches the following:
& b.) (Fig. 2) depicts the invention as disclosed. ([0039]) teaches each track may include a belt and three rollers that are available to turn the belt of the track.
([0037]) teaches as a nanofiber 204 is deposited into the deposition area 203 from the electro spinning nozzle 206, each end of the nanofiber is adhered to the conductive surfaces 201 and 202, thus the nanofiber 204 travels down with the movement of the tracks in the direction of the arrows 207
([0033]) teaches that the tracks or conductive collection surfaces 201 and 202 may be at a distance from and facing each other. The two conductive collection surfaces define a space in between that includes a deposition area 203 and a collection compartment 206. 
([0039]) teaching that the initial fiber length (or the gap between two conductive collection surfaces at the deposition area)…can be independently controlled. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). Shifting the location of an element would not have modified the operation of device. In re Kuhle, 526 F.2d 553, 188 USPQ7 (CCPA 1975). The particular placement of an element was held to be obvious. It has generally been recognized that to shift location of parts when the operation of the device is not otherwise changed is within the level of ordinary skill in the art, In re Japikse, 86 USPQ 70; In re Gazda, 104 USPQ 400. Beachly discloses the claimed invention except for the rearrangement of the initial distance of the two track system. It would have been obvious to one having ordinary skill in the art at the time the invention was made to rearrange the initial distance of the two track system, since it have been held that a mere rearrangement of element without modification of the operation of the device involves only routine skill in the art. One would have been motivated to rearrange the initial distance of the two track system for the purpose of changing the size of the deposition area, which is defined as the initial distance between the two track system, (Claim 20). 
(Fig. 5) depicts the first and second belt, and contact point defining an internal cavity which houses a collection rack. Noting, that the first and second belt both face each other at a distance from one another.
(Fig. 2) depicts the invention as disclosed. ([0037]) teaching that the two conductive collection surfaces 201 and 202 may be capable of motion in the 
([0043]) teaches that the method may include a first fiber from a nozzle 401 and depositing the first fiber at a deposition area 402. ([0032]) teaches that the manufacturing system also enables continuous production of ordered nanofiber arrays. For example, semi-solid nanofibers can be drawn immediately upon deposition before solvent has completely evaporated. This is called "wet- stretching."
([0005]) teaches that a successively formed fibers may be aligned, spaced apart from one another within the collection department and each of the fibers is elongated while moving along the angled portion of each of the two surfaces. Highlighting (Fig. 2) best depicts this. 
Regarding Claim 1, Beachly teaches what is detailed above, in addition Beachly notes that the above-disclosed features and functions, as well as alternatives, may be combined into many other different systems or applications. Various presently unforeseen or unanticipated alternatives, modifications, variations or improvements may be made by those skilled in the art, each of which is also intended to be encompassed by the disclosed embodiment, ([0077]). Beachly is silent on the vessel not comprising an electrospinning nozzle and the nanofiber precursor material is not an electrospun material. In analogous art for the fabrication of nanofibers, Zhang teaches 
&  j.) (Abstract) teaches that electrospinning is the most used method for producing nanofibers. However, the wide-spread commercial use of electrospinning is limited mainly due to its low production rate….Centrifugal spinning is an alternative method for producing nanofibers from various materials at high speed and low cost. In centrifugal spinning, the spinning fluid is placed in a rotating spinning head. When the rotating speed reaches a critical value, the centrifugal force overcomes the surface tension of the spinning fluid to eject a liquid jet from the nozzle tip of the spinning head. The jet then undergoes a stretching process and is eventually deposited on the collector, forming solidified nanofibers. Highlighting, (Pg. 679-680) depicts a melt blowing nozzle, another possible alternative and (Pg. 686 & 688) depicts a centrifugal spinning device and nozzle (spinning head). 
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production process for manufacturing nanofibers that integrates a post-drawing process with a continuous deposition, the process is capable of post-drawing multiple individual electrospun nanofibers simultaneously of Beachly. By utilizing a centrifugal spinning as a means for drawing fibers to be deposited, as taught by Zhang. Highlighting, implementation of centrifugal spinning as a means for drawing fibers to be deposited allows for producing nanofibers  Zhang.  Consequently, citing the case law for KSR, "A person of ordinary skill has good reason to pursue the known option within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." KSR int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385 (2007). 
Regarding claim 2, 	
Wherein the angle defined by the first automated track apparatus, the contact point and the second automated track apparatus ranges from 0° to about 180°.
Beachly teaches the following:
([0035]) teaches the angle Θ can range from 0 to 90 degrees. In this case, if the distance between the proximate ends 208, 209 remains unchanged, the larger the track angle Θ is, the farther apart the distal ends of the two collection surfaces are from each other. Similarly, the smaller the track angle Θ is, the closer the distal ends of the two conductive collection surfaces are from each other. In one embodiment, the angle Θ is 90 degrees i.e. the conductive collection surfaces 201 and 202 are orthogonal to each other. In another embodiment, the angle Θ can be less than 90 degrees. In another embodiment, the angle Θ can be zero.
Regarding Claim 7,
Further comprising a collection rack disposed within the internal cavity, distal to the contact point, adapted and configured to remove the nanofiber from the first and second rotating belt
Beachly teaches the following:
([0036]) teaches as depicted in (Fig. 2) the system may also include a collection rack 205 that is placed inside the collection compartment, and typically positioned near the distal end 210, 211 of the conductive collection surfaces 201, 202.
Regarding Claim 8,
Wherein the distance between the first rotating belt and the second rotating belt at the point where the collection rack removes the nanofiber is greater than about 1 cm.
Beachly teaches the following:
([0041]) teaches as can be seen in (Fig. 2) the draw ratio measures the extent of elongation, and may be determined by the ratio of longest distance between the two tracks 201 and 202 in the collection compartment (i.e., LI) and the initial length L. As can be controlled by various parameters such as the initial length, the angle of the tracks Θ and the depth of the collection compartment 206 (i.e., D), the system can accommodate a wide range of draw ratio. In one embodiment, the draw ratio can be 1-2000% (i.e. 20x). In another embodiment, the draw ratio can be 4000%, 8000%, 10,000% or 20,000%. The draw rate could be in a wide In re Boesch, 205 USPQ 215 (CCPA 1980). In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977) A particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation. Jones discloses the claimed invention except for the optimized depth at which the collection rack is placed.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to optimize the depth at which the collection rack is placed, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. One would have been motivated to optimize the depth at which the collection rack is placed for the purpose of tailoring and controlling the length of fiber produced, (Fig. 2 & [0041]).
Regarding Claim 9,
Wherein the first automated track apparatus and the second automated track apparatus are independently selected from the group consisting of a motor- powered belt driven system and a manually operated belt driven system.

([0051]) teaches that each track may be driven by one or more higher torque motors to accommodate the complexity of the tracks
Regarding Claim 10,
Wherein the first rotating belt is driven by at least one of the at least two first rollers and the second rotating belt is driven by at least one of the at least two second rollers.
Beachly teaches the following:
([0039]) teaches each track may include a belt and three rollers that are available to turn the belt of the track. Gong on to state that one or more rollers may be driven by a motor to drive the belt of the track, or a separate roller is used to drive the belt.  
Regarding Claim 11,
Wherein at least one parameter of the first automated track apparatus and the second automated track apparatus selected from the group consisting of the rotating belt movement speed, rotating belt orientation, and rotating belt location are independently modifiable.
Beachly teaches the following:
 ([0008])The two collection surfaces may move at various speeds and have different dimensions and each part may have different geometric measurements 
Regarding Claim 12,
Wherein the first rotating belt and the second rotating belt both move at a speed ranging from about 0.1 cm/min and about 3 m/s.
Beachly teaches the following:
([0040]) teaches that the speed of the belt may be in the range between 0.1 cm/min and 1000 cm/min. In another embodiment, the speed of the belt may be between 0.5 and 100 cm/min.
Regarding Claim 14
Wherein the vessel comprises a centrifugal spinning apparatus adapted and configured to rotate and extrude nanofiber precursor material towards the contact point between the first rotating belt and the second rotating belt
Regarding Claim 14, Beachly teaches what is detailed above, in addition Beachly notes that the above-disclosed features and functions, as well as alternatives, may be combined into many other different systems or applications. Various presently unforeseen or unanticipated alternatives, modifications, variations or improvements may be made by those skilled in the art, each of which is also intended to be encompassed by the disclosed embodiment, ([0077]). Beachly is silent on implementing a centrifugal spinning apparatus. In analogous art for the fabrication of nanofibers, Zhang teaches alternative methods to electrospinning fibers, in particular centrifugal spinning, and in this regard Zhang teaches the following:
(Abstract) teaches that electrospinning is the most used method for producing nanofibers. However, the wide-spread commercial use of electrospinning is limited mainly due to its low production rate….Centrifugal spinning is an alternative method for producing nanofibers from various materials at high speed and low cost. In centrifugal spinning, the spinning fluid is placed in a rotating 
The same case law, rejection rationale and analysis that was used previously for claim 1, can be applied here and should be referred to for this claim as well.
Regarding Claim 15,
Wherein the centrifugal spinning system is oriented such that the rotational axis of the centrifugal spinning system is oriented vertically
Regarding Claim 15, Beachly teaches what is detailed above. Beachly is silent on the centrifugal spinning system is orientation being vertical. In analogous art for the fabrication of nanofibers, Zhang teaches alternative methods to electrospinning fibers, in particular centrifugal spinning, and in this regard Zhang teaches the following:
As mentioned above in claim 14, (Pg. 679-680) depicts a melt blowing nozzle, another possible alternative and (Pg. 686 & 688) depicts a centrifugal spinning device and nozzle (spinning head). Highlighting, (Pg. 688) shows the centrifugal 
The same case law, rejection rationale and analysis that was used previously for claim 1, can be applied here and should be referred to for this claim as well.
B II.) Claim(s) 3-4, are rejected under 35 U.S.C. 103 as being unpatentable over Beachly, in view of Zhang and in further view of Vernon et al. (US-3,907,478, hereinafter Vernon)Regarding claim 3-4,
Wherein the vessel comprises a nozzle adapted and configured to deliver the nanofiber precursor material to the contact point through a method selected from the group consisting of dripping, spraying, pouring, brushing, electrospraying, and injecting.

Regarding Claim 3, Beachly as modified above teaches what is detailed above, in addition Beachly notes that the above-disclosed features and functions, as well as alternatives, may be combined into many other different systems or applications. Various presently unforeseen or unanticipated alternatives, modifications, variations or improvements may be made by those skilled in the art, each of which is also intended to 
(Col. 6, lines 50-56) teaches that in the first stage (A), a slot die extruder 1 provides a web 2 of molecularly-orientable organic polymer com position at a temperature above its crystalline melting point, which is fed between the nip formed between a roller 3 having closely-spaced, parallel surface ridges and a smooth-surfaced backing roller 4. Highlighting, that the slot die extruder (nozzle) is directly above nip contact point, allowing for the polymer melt to be poured into the contact point of the nip roller. With the two constituents defining a vertical axis, in which that two constituents are aligned perpendicularly to the ground.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production process for manufacturing nanofibers that integrates a post-drawing process with a continuous deposition, the process is capable of post-drawing multiple individual electrospun nanofibers simultaneously of Beachly as modified above. By utilizing a deposition nozzle that drips / KSR int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385 (2007). 
Regarding claim 4,
Wherein the vessel and nozzle define a vertical axis aligned perpendicularly to the ground, wherein the contact point is aligned along the vertical axis, directly below the nozzle
Beachly teaches the following:
As depicted in (Fig. 2) the vessel and nozzle define a vertical axis that is aligned perpendicularly with the ground. Highlighting, that the contact point is also aligned along the vertical axis, and the contact point is found directly below the nozzle.
C II.) Claim(s) 3, 5-6, & 13 are rejected under 35 U.S.C. 103 as being unpatentable over Beachly, in view of Zhang in view of Vernon and in further view of  M. Jones (US-3,814,791, hereinafter Jones)Regarding Claim 3 & 5-6,
Wherein the vessel comprises a nozzle adapted and configured to deliver the nanofiber precursor material to the contact point through a method selected from the group consisting of dripping, spraying, pouring, brushing, electrospraying, and injecting.
Wherein the vessel and nozzle are adapted and configured to deliver the nanofiber precursor material to the contact point by delivering the nanofiber precursor material to the first rotating belt, the second rotating belt or both, at a point "upstream" from the contact point, such that the nanofiber precursor material is carried to the contact point as the first and second rotating belts move
Wherein the vessel is a reservoir adapted and configured to allow the first rotating belt, second rotating belt or both, to contact the nanofiber precursor material such that an amount of nanofiber precursor material adheres to the rotating belt and carries it to the contact point as the first and second rotating belts move
Regarding claims 3 & 5-6, Beachly as modified above teaches what is detailed above, in addition Beachly notes that the above-disclosed features and functions, as well as alternatives, may be combined into many other different systems or applications. Various presently unforeseen or unanticipated alternatives, modifications, variations or improvements may be made by those skilled in the art, each of which is also intended to 
As depicted in (Figs 1 & 4) of Jones that the nozzle is understood to be “spraying” the precursor material. (Fig. 1 & Fig. 5) depicts the nozzle, at a point "upstream" from the contact point allowing for the precursor material to be carried to the contact point as the first and/or second rotating belts move.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production process for manufacturing nanofibers that integrates a post-drawing process with a continuous deposition, the process is capable of post-drawing multiple individual electrospun nanofibers simultaneously of Beachly as modified above. By utilizing a deposition that is a point "upstream" from the contact point and a deposition nozzle that drips / drops / pours material from, as taught by Jones. Due to the fact it would amount to nothing more than In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). Shifting the location of an element would not have modified the operation of device. In re Kuhle, 526 F.2d 553, 188 USPQ7 (CCPA 1975). The particular placement of an element was held to be obvious.  It has generally been recognized that to shift location of parts when the operation of the device is not otherwise changed is within the level of ordinary skill in the art, In re Japikse, 86 USPQ 70; In re Gazda, 104 USPQ 400. Beachly as modified above / Jones discloses the claimed invention except for the rearrangement of the nozzle a deposition point being "upstream" from the contact point. It would have been obvious to one having ordinary skill in the art at the time the invention was made to rearrange a deposition point being "upstream" from the contact point, since it have been held that a mere rearrangement of element without modification of the operation of the device involves only routine skill in the art. One would have been motivated to rearrange a deposition point being "upstream" from the contact point for the purpose of allowing some time to pass prior to the resin making contact with the nip of the rollers. 
Regarding Claim 13,
Wherein the first rotating belt and the second rotating belt independently comprise at least one of the following: 
(a) at least one material selected from the group consisting of rubber, plastic, ceramics, and metals; 
(b) a patterned textured surface independently selected from the group consisting of sponges, holes, brushes, bristles, and pillars.
Regarding claims 13, Beachly as modified above teaching the same as mentioned above. Beachly as modified above is silent on what material or surface patter the rotating belt comprises.  In analogous art as applied above in claims 3 & 5-6, Jones suggest details regarding the material which the rotating belt comprises, and in this regard Jones teaches the following:
 (Col. 8, lines 72) teaches that the curing belt 37 is P.T.F.E, coated with a glass cloth. Accordingly, implementing P.T.F.E, coated with a glass cloth for any of the belts utilized is understood to be the simple substitution of one known element for another to obtain predictable results, allows for the case law corresponding to KSR to be cited. Alternatively, the case law for known material in the art may also be recited. 
Noting that only one of options from either group of limitations needed to be meet.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production process for manufacturing nanofibers that integrates a post-drawing process with a continuous deposition, the process is capable of post-drawing multiple individual electrospun nanofibers KSR int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385 (2007).	                                                       Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wen et al. (US-8,124,001) – teaches in the (Abstract) a Disclosed are composite materials that can more closely mimic the mechanical characteristics of natural elastic tissue, such as vascular tissue. Disclosed materials include a combination of elastic nanofibers and non-elastic nanofibers. Highlighting that the method includes implementing a rack as depicted in (Figs. 4A-4D)
Anderson et al. (US-2004/0,029,469) teaches on ([0027]) a film-forming polymer composition is heated and mixed in an extruder, and is extruded from a slot die to form a molten polymer film. The molten polymer film is brought directly into contact with the nonwoven substrate 11 and the molten film composition is forced into intimate 12 of molten polymer from a slot die 26 of an extruder 27 directly into the nip defined between the cooperating rolls 22, 24. As the polymer film and the nonwoven substrate advance around the chill roll 22, the molten polymer composition cools and solidifies to form a substantially continuous polymer film layer adhered to one surface of the nonwoven substrate 11.
Brignola et al. (US-5,665,300) – teaches in the (Abstract) an improved process and apparatus are provided for the formation of a spun-bonded fibrous web suitable for service in nonwoven end uses. In particular, (Fig. 1) depicts a fiber being rolled and collected at distance away from processing the fibers through a high pressure heated nip rolls. 
Khandaker et al. (US-10,415,156) – teaches in the (Abstract) a method for separating out a continuous single thread of fiber from many fiber branches and controlling alignment and deposition of said fiber on a substrate, comprising: electrospinning synthetic polymer fiber streams from an electrically charged syringe needle
Beachly, (US-11,015,267) – teaches in the (Abstract) an invention that provides a system and process for manufacturing nanofibers that integrate a post-drawing process in a continuous electro spinning manufacturing process. In certain embodiments, the system and process are capable of post-drawing multiple individual electrospun nanofibers simultaneously. In certain embodiments, the 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrés E. Behrens Jr. whose telephone number is (571)-272-9096.  The examiner can normally be reached on Monday - Friday 7:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on (571)-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)-786-9199 (IN USA OR CANADA) or (571)-272-1000.
/Andrés E. Behrens Jr./Examiner, Art Unit 1741                



/ALISON L HINDENLANG/Supervisory Patent Examiner, Art Unit 1741